28 So.3d 941 (2010)
STATE of Florida, Appellant,
v.
Johnnie BALLARD, Appellee.
No. 4D08-4090.
District Court of Appeal of Florida, Fourth District.
February 17, 2010.
Bill McCollum, Attorney General, Tallahassee, and Jeanine Germanowicz, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Nelson v. State, 16 So.3d 286 (Fla. 4th DCA 2009).
WARNER, POLEN and STEVENSON, JJ., concur.